Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Information Disclosure Statement
The Examiner would like to note the latest Information Disclosure Statement (IDS) submittals are extremely long. The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has only found a miniscule percentage to be particularly relevant. If Applicant is aware of pertinent material in the references, he should so state in a response to this Office action. Applicant is reminded of section 2004, paragraph 13, of the MPEP:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 


Drawings
Thirty-three sheets for formal drawings were filed March 27, 2020 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   

Claim Objections
The claims appear to be missing claims 76 and 77, with claim 78 directly following claim 75.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 67-75 and 78-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9 and 11 of U.S. Patent No. 10,606,014. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 7-9 and 11 of Patent No. 10,606,014 teach or suggest all of the limitations of claims of the current application.  The specific limitation that the plurality of fiber optic modules is configured to be independently movable relative to the chassis is suggested in Patent No. 10,606,014 by the modules being received by their separate guide members such as between the first and second module guide members or between the second and third module guide members.  A side ledge would be obvious to provide structural support to the module having a front side, rear side and internal chamber, and also provide a means to engage the module guide members in Patent No. 10,606,014.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 67, 69, 71, 78-83 and 87 are rejected under 35 U.S.C. 102(b) as being anticipated by Smrha et al. (US 2008/0175552 A1).
Regarding claims 67, 71, 80 and 87, Smrha discloses a fiber optic apparatus, comprising: a chassis (12) configured to be disposed in an equipment rack (paragraph 0053), the chassis comprising opposite front and rear chassis ends that are spaced apart from one another in a longitudinal direction (Fig. 1); at least one fiber optic equipment tray (34) configured to be disposed in the chassis; a plurality of module guides (66) disposed in the chassis; and a plurality of fiber optic modules (60) configured to be support adjacent to each other on the at least one fiber optic equipment tray, wherein each of the plurality of module guides is configured to move and be guided between a different pair of laterally spaced module guides of the plurality of module guides, wherein each fiber optic module of the plurality of fiber optic modules is configured to be independently movable in the longitudinal direction relative to the chassis, and wherein each fiber optic module of the plurality of fiber optic modules comprises a front end, a rear end, opposing sides, an interior (see Figs. 7-9), a plurality of first fiber optic adapters (58) disposed through the front end and configured to support duplex LC connectors (paragraph 0025), at least one side ledge (86) for cooperating with at least one module guide of the plurality of module guides, and a locking feature (72, 74) adjacent the plurality of first fiber optic adapters for releasably retaining and selectively locking the fiber optic module to the at least one fiber optic equipment tray (see paragraphs 0033-0034 disclosing detents 72, 74 engaging with projections 70 on the guides 66 to selectively retain or lock the module 60 to the tray).
Regarding claims 69 and 83, Smrha discloses the plurality of module guides configured to support the plurality of fiber optic modules in different levels, with each level supporting multiple fiber optic modules in Fig. 1.
Regarding claim 78, Smrha discloses each fiber optic module of the plurality of fiber optic modules comprises at least one laterally extending protrusion configured to cooperate with at least one module guide of the plurality of module guides (paragraph 0033 discloses that the projections 70 can be formed on the rail members 64 while the detents are formed on the guides 66).
Regarding claim 79, Smrha discloses the locking feature comprises a front module latch configured to interlock the fiber optic module with the at least one fiber optic equipment tray (paragraph 0033 discloses that the projection, which constitutes a latch, can be formed on the rail members 64 to interlock with a detent on the guide 66; the location of 72 is in the front of the module compared to 74).
Regarding claim 81, Smrha discloses each fiber optic module of the plurality of fiber optic modules further comprises a top and a bottom, and wherein the at least one side ledge is positioned below a plane that includes the top of the fiber optic module in Fig. 8.  
Regarding claim 82, Smrha discloses for each fiber optic module of the plurality of fiber optic modules, the at least one side ledge (86) extends along a length that is less than a length from the front end to the rear end in Fig. 8.  


Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 70, 72, 73, 84 and 85 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smrha et al. (US 2008/0175552 A1).
Regarding claims 70, 72 and 84, Smrha teaches the claimed invention but does not specifically state the number of LC connectors in each fiber optic adapter and number of modules in each level.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed the number of LC connectors in each fiber optic adapter and number of modules in each level for the purpose of increasing the density of the device, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 73 and 85, Smrha further discloses the plurality of module guides are configured to support the plurality of fiber optic modules in three different levels, with each level of the three different levels supporting multiple fiber optic modules of the plurality of fiber optic modules in Fig. 1.  Smrha teaches the claimed invention but does not specifically state the height of the chassis shelf and the plurality of adapters configured to support 144 optical connections.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed height and number of optical connections for the purpose of increasing the density of the device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 68, 74, 75 and 86 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smrha et al. (US 2008/0175552 A1) in view of Coburn et al. (7,493,002).
Regarding claims 68, 74, 75 and 86, Smrha further discloses a chassis which comprises a rear section, and a rear portion of each module guide of the plurality of module guides defines at least one guide channel that is open on a rear end thereof to permit the plurality of fiber optic modules to be inserted into the plurality of module guides from the rear section of the chassis and to be guided toward the front chassis end in Fig. 1.  Smrha teaches the claimed invention except for specifically stating fiber optic modules permitted to be inserted from the rear chassis end and the front chassis end.  Coburn further discloses a fiber optic module (10 in Figs. 1-2) comprising fiber optic adapters (14) disposed through the front end and fiber optic adapters (16) disposed through the rear end.  Since both of the inventions relate to optical fiber management devices, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the fiber optic module having front and rear adapters as disclosed by Coburn in the adapter panel of Smrha for the purpose of providing additional flexibility and versatility in the optical connections.  A module that has adapters at both the front and rear ends would benefit from being configured to be installed from both the rear chassis end and from the front chassis end and as such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have fiber optic modules which are permitted to be inserted from the rear chassis end and the front chassis end in order to increase accessibility and to improve installation convenience.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.

Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                        August 24, 2022